Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 12/2/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao “Preparation of novel ceramics with high CaO content from steel slag”.
Regarding claim 1-4, Zhao teaches a process of forming a ceramic material from a steel slag (Abstract). The process includes a step of milling the slap and magnetic separation of iron particles (Section 2.1 Materials). The material may be compressed to 143 Mpa (Abstract). The process heats the slag at a rate of 7 deg. C/min (Section 2.2) to a temperature of 1210 deg. C (Abstract). The process of raises the temperature at 7 deg. C/min (Section 2.2), means that the material is heating in the range of 700 to 1200 deg. C for over one hour. 
Regarding claim 5, the material is concurrently compacted and heated (Abstract).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao “Preparation of novel ceramics with high CaO content from steel slag” as applied to claim 1 above, and further in view of Lee US 6342461.
Regarding claim 13, Zhao does not expressly state the slag is an EAF (Electric Arc Furnace) slag. 
However, Lee teaches an analogous process of making a ceramic from a steel slag (Abstract), wherein the slag comes from an EAF process (col. 4, l. 36).
At the time of invention, it would have been obvious for Zhao to use an EAF slag in view of Lee. The suggestion or motivation for doing so would have been provide a source of the slag, which was required by Zhao but not disclosed.
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the cumulative features of claims 7 and 8. In particular, regarding claim 7, the Zhao reference teaches that the material may be sintered no more than 60 min when the sintering temperature reaches its maximum temperature (Page 611 col. 2, last paragraph).
Regarding claim 8, Zhao does not teach or suggest using an additive to the material after heating the material.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731